Wendell L. Griffen, Judge, dissenting. I respectfully dissent from the decision announced in the majority opinion because I believe that when the Arkansas Public Service Commission failed to provide appellants with notice of the application for Certificate of Public Necessity in a reasonable and timely manner, appellants were deprived of due process in this case. I also believe that the majority’s reliance on the “invited error” doctrine to find the Commission’s error harmless is misplaced. The facts reveal that Carroll Electric filed its application for Certificate of Public Convenience and Necessity on October 11, 1995. The hearing was set for February 20, 1996; however, appellants were not notified of the application until January 18, 1996, ninety days after the filing date. However, this was but thirty-three days before the hearing. The majority concedes that Carroll did not act reasonably in waiting ninety days before giving notice to appellants for a hearing set to begin only thirty days later, but nevertheless reasons that no due process violation occurred. As the supreme court stated in Davis v. Schimmel, 252 Ark. 1201, 482 S.W.2d 785 (1972), the Due Process Clause of the Fourteenth Amendment is satisfied if: the property owner has reasonable notice and a reasonable opportunity to be heard and to present his claim or defense, or to protect and enforce his rights, before a tribunal having power to hear and rule his cause, due regard being had to the nature of the proceeding. Id. at 1207-08, 482 S.W.2d at 789 (1972) (citing Dohany v. Rogers, 281 U.S. 362 (1930)). Where appellants did not receive reasonable notice of the application affecting their property and the hearing on that application, they were not afforded a meaningful opportunity to prepare and present a defense and were deprived of due process protection. The procedure followed in this case was not fair by any means when one considers that Carroll Electric and the PSC staff separately pre-filed testimony supporting the application before appellants even knew that an application had been lodged. The majority excuses this glaring constitutional violation by concluding that appellants committed “invited error.” The doctrine of invited error prevents an appellant from requesting a ruling by the trial court and then complaining of that ruling on appeal. Security Pac. Hous. Serv. v. Friddle, 315 Ark. 178, 866 S.W.2d 375 (1993). The majority has concluded that appellants committed invited error by consenting to or acquiescing in the Commission hearing. To the contrary, when appellants received notice of the hearing, they promptly filed a motion to intervene and also filed a motion for continuance in order to prepare a proper defense. The ALJ granted the motion to intervene, but denied appellants’ motion for continuance. Appellants were, therefore, compelled to appear on February 20, 1996, to present some proof supporting their position that the certificate should not be granted to Carroll. Had they not appeared their absence would have prevented any challenge whatsoever. In the order denying appellant’s motion for continuance, the ALJ ruled that appellants could renew their motion for continuance after the hearing. Appellants preserved their objection regarding the continuance issue by insisting that the ALJ note their objection to his denial of their motion at the same time that they informed the ALJ that they would not present any expert testimony. The ALJ gave them ten days following the hearing in which to decide whether to present expert testimony. Appellants did not invite error in this case by requesting ten days following the hearing to submit additional testimony. Appellants simply attempted to do what any litigant would do •— attempt to salvage a case that had suffered a fatal blow. Furthermore, the grant of additional time in no way remedied the due process violation that occurred when the Commission denied appellants’ continuance motion after permitting Carroll Electric and the PSC staff to submit pre-filed testimony before the appellants had notice of the hearing. This unjust result arises from the very conduct that the Due Process Clause was intended to protect citizens from suffering. It is regrettable that we will not discourage other litigants from employing such underhanded tactics in order to deprive property owners of a fair opportunity to protect their interests. I dissent from the result and reasoning stated in the majority opinion.